EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Fred G. Pruner, Jr, Reg. No. 40,779 on 02/14/2022.

Please amend the claims  1, 4, 7-10, 12, 17 and 19-20 as following:
1.	(Currently Amended)  A method comprising:
	receiving, by a cluster management controller, data representing results of a plurality of performance tests conducted on a plurality of processors associated with a plurality of computing nodes of a cluster;
	based on the data representing the results, selecting a lead processor of the plurality of processors; and
, and wherein communicating with the plurality of computing nodes to regulate the core and un-core operating frequencies of the plurality of processors comprises communicating with the plurality of computing nodes to set the core operating frequency of each processor of the plurality of processors to be within one percent of the core operating frequency of the lead processor, and set the un-core operating frequency of each processor of the plurality of processors to be within one percent of the un-core operating frequency of the un-core operating frequency of the lead processor.

7.	(Currently Amended)  A non-transitory machine readable storage medium that stores instructions to, when executed by a machine, cause the machine to:
	receive data from a management controller for a cluster representing a requested core operating frequency for a first processor and a requested un-core operating frequency for the first processor, wherein the processor is associated with a server of a plurality of servers of the cluster, the requested core operating frequency comprises a core operating frequency of a lead processor, and the requested un-core operating frequency comprises an un-core operating frequency of the lead processor;
	control the first processor to regulate the core operating frequency of the first processor based on the requested core operating frequency and a core operating frequency versus power consumption relationship of the first processor, wherein controlling the processor to regulate the core operating frequency of the first processor comprises setting the core operating frequency of the first processor to be within one percent of the core operating frequency of the lead processor;
first processor to regulate the un-core operating frequency of the processor based on the requested un-core operating frequency and an un-core operating frequency versus power consumption relationship of the first processor, wherein controlling the first processor to regulate the un-core operating frequency of the first processor comprises setting the un-core operating frequency of the first processor to be within one percent of the un-core operating frequency of the lead processor.
8.	(Currently Amended)  The storage medium of claim 7, wherein the instructions, when executed by the machine, further cause the machine to determine the core operating frequency versus power consumption relationship of the first processor and the un-core operating frequency versus power consumption relationship of the first processor as part of a power on self test (POST) of the machine.
9.	(Cancelled)  
10.	(Currently Amended)  The storage medium of claim 7, wherein the instructions, when executed by the machine cause the machine to write data to at least one register associated with a power control unit of the first processor to control a core power consumption versus frequency relationship sensed by the power control unit to regulate the core operating frequency of the first processor.
12.	(Currently Amended)  The storage medium of claim 7, wherein the instructions, when executed by the machine cause the machine to write data to at first processor to control an un-core power consumption versus frequency relationship sensed by the power control unit to regulate the un-core operating frequency of the first processor.
14.	(Currently Amended)  The storage medium of claim 7, wherein the instructions, when executed by the machine, further cause the machine to measure a metric representing a performance of the first processor in connection with a performance test, and communicate data to the management controller representing the metric.

	at least one processor; and
	a memory to store instructions that when executed by the at least one processor cause the at least one processor to:
		access data provided by a given server of a cluster of servers, the data representing a configuration of the given server;
		based on the data representing the configuration, determine whether the given server should be added to a group of servers of the cluster;
		based on the determination that the given server is to be grouped with the group of servers, request processors of the given server to operate at a requested core operating  frequency and operate at a requested un-core operating frequency, wherein the requested core operating frequency comprises a core operating frequency of a lead processor for the group of servers, the requested un-core operating frequency comprises an un-core operating frequency of the lead processor, the requesting causes a core operating frequency of each processor of the processors of the given server to be set within one percent of the core operating frequency of the lead processor, and the requesting causes an un-core operating frequency of each processor of the processors of the given server to be set within one percent of the un-core operating frequency of the lead processor. 
 19.	(Currently Amended)  The apparatus of claim 17, wherein the instructions when executed by the at least one processor further cause the at least one processor to identify a processor of the group of servers as the[[a]] lead processor
20.	(Cancelled)  

Reason for Allowance
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 12/15/2021, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.


The following is an examiner’s statement of reasons for allowance:

Fung (US Pub. No. 2009/0144568 A1) teaches receiving, by a cluster management controller, data representing results of a plurality of performance tests conducted on a plurality of processors associated with a plurality of computing nodes of a cluster; based on the data representing the results, selecting a lead processor of the plurality of processors; and communicating, by the cluster management controller, with the plurality of computing nodes  to regulate core and un-core operating frequencies of the plurality of processors, wherein communicating with the plurality of computing nodes comprises communicating data representing a core operating frequency of the processor and an un-core operating frequency of the processor.  
Ananthakrishnan et al. (US Pub. No. 2013/0111236 A1) teaches controlling operating frequency of a core domain via a non-core domain of a multi-domain processor including communicating data representing a core operating frequency of the lead processor and an un-core operating frequency of the lead processor.

The combination of prior art of record does not expressly teach or render obvious the limitations of “to regulate the core and un-core operating frequencies of the plurality of processors with the plurality of computing nodes to set the core operating frequency of processor of the plurality of processors to be within one percent of the core operating frequency of the lead processor, and set the un-core operating frequency of processor of the plurality of processors to be within one percent of the un-core operating frequency of the un-core operating frequency of the lead processor”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 7, and 17 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195